Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 05, 2018

The Court of Appeals hereby passes the following order:

A18D0313. CHAPEKA MAJORS v. DANNY CARGAL.

      The magistrate court entered judgment in favor of plaintiff Danny Cargal in
this dispossessory action. Defendant Chapeka Majors appealed to the superior court.
On January 4, 2018, after holding a bench trial, the superior court entered judgment
in favor of Cargal and ordered Majors to vacate the property within seven days. On
January 22, 2018, the superior court entered an order finding that Majors had not
vacated the property, granting Cargal a writ of possession, and directing Majors to
appear for a contempt hearing. On February 1, 2018, Majors filed this application for
discretionary appeal. We lack jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448
SE2d 192) (1994). The underlying subject matter here is a dispossessory judgment.
Under OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). This application is
untimely, as it was filed ten days after the order Majors wishes to appeal.
    Accordingly, we lack jurisdiction to review this application, which is hereby
DISMISSED.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/05/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.